       Case 1:19-cr-00378-PKC Document 68 Filed 04/14/20 Page 1 of 1 PageID #: 231

                         MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAG. JUDGE            Cheryl L. Pollak                             DATE :     4/9/20

DOCKET NUMBER:             19CR378(DLI)                        LOG #:/Court Reporter Stacy Mace

DEFENDANT’S NAME :                  Rodolfo Zambrano
                                    Present    X Not Present              X Custody           Bail

DEFENSE COUNSEL:                Jeremy Gutman
                                Federal Defender       X CJA                  Retained

A.U.S.A:       Jennifer Sasso                                CLERK:        Felix Chin

INTERPRETER :                                                (Language)

     Defendant arraigned on the :       indictment      superseding indictment          probation violation
____    Defendant pleads NOT GUILTY to ALL counts.
 X      DETENTION HEARING Held.                    Defendant’s first appearance.
        ____    Bond set at                           . Defendant ___ released ___ held pending
                satisfaction of bond conditions.
                Defendant advised of bond conditions set by the Court and signed the bond.
                Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
        ____    (Additional) surety/ies to co-sign bond by
        ____    After hearing, Court orders detention in custody. ____ Leave to reopen granted
____    Temporary Order of Detention Issued. Bail Hearing set for ______________________________

       At this time, defense counsel states on the record that the defendant does not have a bail
       application / package. Order of detention entered with leave to reapply to a Magistrate
       or to the District Court Judge to whom the case will be assigned.

____    Order of Excludable Delay/Speedy Trial entered. Start                        Stop

____    Medical memo issued.

        Defendant failed to appear, bench warrant issued.

        Status conference set for                      @              before Judge

Other Rulings :    All parties appeared via teleconference. Dfse counsel waived dft’s appearance.
Pretrial Service Officer Celine Ferguson appeared via teleconference. Dfse counsel presented a bail
application citing dft’s medical condition; govt opposed based on risk of flight and danger to the
community; court denied the application. Order of detention remains in effect.
